al

Case 7:19-cv-06496-NSR Document 58 Filed 03/24/20 Page 1 of 1

JASPAN | = scotes neue
. sericea tanley A. Camhi
ia » | SCHLESINGER.. Parnes

516.393.8224
ATTORNEY

   

March 24, 2020

Honorable Nelson S. Roman
United States District Court
300 Quarropas Street

White Plains, NY 10601-4150

Re: Vinluan v. Ardsley Union Free School District, et.al.

19-cv-06496 (NSR)(PED)
Dear Judge Roman:

This firm represents the Defendants in the above referenced matter which is assigned to
Your Honor. On March 19, 2020, in accordance with Your Honor's bundle rule, we filed via
ECF Defendants' motion to dismiss the complaint. [Dkt 56] After it was efiled, Mrs. Vinluan
brought to our attention that we had made an error in the filing and that Plaintiff's opposition to
the motion was inadvertently not included. We attempted several times to contact the Clerk's
office to correct the error but there was no answer. We therefore refiled the motion correctly this
morning including Plaintiff's opposition to the motion along with Defendants' Reply. [Dkt 57]

We apologize for this error and any confusion which it may have caused. We will

continue our attempt to reach the Clerk to explain what happened so that a proper notation can be
entered on the docket.

Respectfully,

s/Stanley A. Camhi
STANLEY A. CAMHI
Due to a filing error (omission of Plaintiff's opposition

cc: Maria Theresa C. Vinluan (via email) papers) in Defendants! Motion to Dismiss (ECF No. 56),
; Defendants' counsel corrected the omission and refiled their

 

 

motion to dismiss (see ECF No. 57). Therefore, the Motion

 

 

 

 

 

 

 

 

 

 

USDC SDNY to Dismiss filed at ECF No. 56 shall be terminated as
duplicative and the Clerk of the is Court requested to
ELECTRONICALLY FILED terminate the motion (ECF No. 56).
| Dated: April 6, 2020 so proaD 7 =
DATE FILED: Ul |2o2 A pAE oO
SAC/D1450993v1/M076544/C0027830 \-eison S. Roman, U.S.D.J.

+

300 Garden City Plaza, Garden Cit y, NY 115 | Tel: 516.746.8000 | Fax:516.393.8282 = | www

v.jaspanlip.com

913 N. Market St., 12% FI, Wilmington, DE 19801 | Tel: 302.351.8000 | Fax: 302.351.8010

 

The Right Decision
